Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
IDS received 6/17/2022 and 6/28/2022 have been entered.
Priority
This application is a 371 of PCT/US2017/059979 (filed 11/3/2017) which claims benefit of 62/526,177 (filed 6/28/2017), claims benefit of 62/430,094 (filed 12/5/2016), claims benefit of 62/416,775 (filed 11/3/2016) and claims benefit of 62/416,773 (filed 11/3/2016). 

Election
Applicant’s election of Group I, claims 1-10 in the reply filed on 11/3/2021 is acknowledged. Claims 11-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Only claims 1-10 are under examination. 

Oath/Declaration
The Declaration pursuant to 37 CFR §1.130 dated 6/17/2022 is entered and considered. 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew E. Browning on 7/27/2022.

The application has been amended as follows:	

IN THE CLAIMS:
Please cancel claims 11-25. 
Please amend claim 1 as follows:
Claim 1, lines 7-8, please replace “cell release” with - - cell raft releasing - -.

The following is an examiner’s statement of reasons for allowance: there is no prior art teaches a system for releasing cell rafts (see US20190256817, [0005]) from a microwell assay comprising an imaging device, an actuator that releasing cell rafts from microwell array and a computer system for automated imaging, identifying/analyzing and selecting/releasing cell rafts from microwell array, and it is not obvious to combine the components because no references provides motivations to combine the claimed components to select and release cell rafts with reasonable expectation of success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1-10 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653